         Case 2:20-cv-05096-PBT Document 10 Filed 05/07/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRUSTEES OF THE UNIVERSITY OF                        :
PENNSYLVANIA,                                        :
                                                     :
                                                     :
              Plaintiff,                             :           CIVIL ACTION
                                                     :
                  v.                                 :           NO. 20-5096
                                                     :
CREDFORCE AMERICA, INC.                              :
                                                     :
                                                     :
              Defendant.                             :

                                                 ORDER

       AND NOW, this __7th__ day of May 2021, upon consideration of the Plaintiff’s Motion

for Default Judgment against Defendant CredForce America, Inc., (ECF 7) and Plaintiff’s letter

to the court dated April 30, 2021, IT IS HEREBY ORDERED AND DECREED the motion is

GRANTED.

       IT IS FURTHER ORDERED that:

       a) JUDGEMENT is entered in favor of the Trustees of the University of Pennsylvania,
          by its agent the Aresty Institute of Executive Education of the Wharton School and
          against defendant CredForce America, Inc. (“Defendant”) in the amount of
          $1,210,493.45;

       b) CredForce America, Inc. and its officers, agents, servants, employees and attorneys,
          affiliates, and all persons acting in concert and participation with Defendant are
          hereby PERMANENTLY RESTRAINED AND ENJOINED from:

             i.        using any images related to Wharton in connection with the sale and
                       advertising of any services offered by Defendant;

            ii.        using any logo and/or layout or colors which may be calculated to falsely
                       advertise the services or products of Defendant offered for sale or offered for
                       sale via the Defendant’s businesses CredForce, TMI, and Edvantic, Inc.,
                       www.credforce.com; www.tmi.com; www.edvantic.com;
                       www.whartonemp.com; and www.linkedin.com/company/credforce.
                       (collectively, the “Defendant's Businesses”) and/or any other website or
  Case 2:20-cv-05096-PBT Document 10 Filed 05/07/21 Page 2 of 2




           business, as being sponsored by, authorized by, endorsed by, or in any way
           associated with Plaintiff;

    iii.   falsely representing themselves as being connected with Plaintiff, through
           sponsorship or association;

    iv.    engaging in any act which is likely to falsely cause members of the trade
           and/or of the purchasing public to believe any goods or services of Defendant
           offered for sale, sold or offered via the Defendant's Businesses and/or any
           other website or business are in any way endorsed by, approved by, and/or
           associated with Plaintiff;

     v.    using any reproduction, counterfeit, copy, or colorable imitation of the images
           related to Wharton in connection with the publicity, promotion, sale, or
           advertising of any goods sold by Defendant via the Defendant's Businesses
           and/or any other website or business, including, without limitation, sales and
           marketing materials;

    vi.    affixing, applying, annexing or using in connection with the sale of any goods,
           a false description or representation, including words or other symbols tending
           to falsely describe or represent goods or services offered for sale or sold by
           Defendant via the Defendant's Businesses and/or any other website or
           business, as being those of Plaintiff or in any way endorsed by Plaintiff

    vii.   otherwise unfairly competing with Plaintiff; and

   viii.   effecting assignments or transfers, forming new entities or associations or
           utilizing any other device for the purpose of circumventing or otherwise
           avoiding the prohibition set forth above.


c) Counsel for Plaintiff shall forthwith cause a copy of this Default Judgement and
   Permanent Injunction to be served upon Defendant by email addressed to
   sanjeeva.shukla@credforce.com and rajiv.gupta@edvanctic.com and to regular mail,
   with return receipt requested at Defendant’s last known address: 3700 N. Cap of Tx.
   Hwy, Suite 450, Austin, TX 78746, and to certify, by Affidavit of Service, that
   counsel for the Plaintiff has done so.


                                                    BY THE COURT:

                                                    /s/ Petrese B. Tucker
                                                    ____________________________
                                                    Hon. Petrese B. Tucker, U.S.D.J.
